DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April, 2022 has been entered.

                                    Response to Amendment
After Non-Final amendment filed on 28 April, 2022 has been entered.
           Claims 1, 13 and 24 have been amended. 
           No claim has been currently canceled. 
Claims 25-27 have been newly added.
Claims 1-27 have been allowed over the prior art of records. 

                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 and 07/05/2022 have been considered by the examiner.
                                             Response to Arguments
Applicant’s submission filed on 28 April, 2022, with respect to claims 1-27 have been fully considered and are persuasive. The claims are allowable in light of the 04/28/2022 amendments and arguments.

                                              Allowable Subject Matter
An examiner’s amendment appears below. Claims 1 and 13 as amended.           Claim 26 has been currently canceled. Claims 1-25 and 27 (re-numbered 1-26) have been allowed over the prior art of records. 

                                              EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Samuel L. Doskocil (80,312) on 07 July, 2022.
The status of the claims is set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Please amend claims 1, 13 and 26 as follows:

Claim 1: (Currently Amended) A cloud distributed database system, the system comprising: 
	at least one cloud based resource, the at least one cloud based resource including processor and memory; 
	a database subsystem executing on the at least one cloud based resource, wherein the database subsystem comprises: 
at least one replica set including: 
a primary node hosting a primary database instance of a database, the primary node configured to: 
accept database write operations from client systems and maintain an operation log including an ordered sequence of database write operations for execution including the database write operations, and 
responsive to accepting the database write operations from client systems, record the write operations in the operation log including the ordered sequence of database write operations for execution and replicate the database write operations to at least two secondary nodes from the operation log including the ordered sequence of database write operations for execution;
the at least two secondary nodes configured to: 
host copies of data of the primary database instance, 
replicate logged operations from the primary node, the at least two secondary nodes replicating the database write operations included in the operation log including the ordered sequence of database write operations for execution from the primary node, 
accept database read operations from client systems, and 
responsive to accepting the database read operations, provide a result to the client from the copies of the data of the primary database instance hosted by the at least two secondary nodes;
a connection manager configured to control authentication of the client systems based on connection strings communicated from the client systems connecting to an instance of the database stored in the at least one replica set;
	wherein the database subsystem is configured to accept database operations including write and read commands from client systems connected to the database, and provide a result to the client from matching records in the database stored in the at least one replica set responsive to the client communicated database operations; and 
	a monitoring component, executing on the at least one cloud based resource, configured to:
communicate performance metrics for cloud resource utilization by the database subsystem to a central management server;
communicate performance metrics for database operation, the performance metrics for database operation being determined in part based on the operation log including the ordered sequence of database write operations for execution including the database write operations, from the primary node; and 
wherein the database subsystem is further configured to accept optimization information from the central management server based on analysis of the performance metrics for cloud resource utilization and the performance metrics for database operation by the central management server, including at least analysis of replication of the write operations from the operation log including the ordered sequence of database write operations for execution,
wherein the database subsystem is further configured to accept optimization information from the central management server based on analysis of whether a measured rate of replication of the write operations, from the operation log including the ordered sequence of database write operations for execution, meets a threshold rate.

Claim 13: (Currently Amended) A computer implemented method for managing a distributed database on cloud based resources, the method comprising: 
executing a database subsystem on at least one cloud based resource having memory and processor, wherein the database subsystem comprises at least one replica set including a primary node hosting a primary database instance of a database, and at least two secondary nodes that host copies of data of the primary database instance;
accepting, by the primary node, database write operations from client systems; 
responsive to accepting the database write operations from client system, recording, by the primary node, the operations in an operation log including an ordered sequence of database write operations for execution and replicating, by the primary node, the database write operations to the at least two secondary nodes from the operation log including the ordered sequence of database write operations for execution; 
executing, by the database subsystem, database write operations at the primary database instance hosted on the primary node, wherein the primary node maintains the operation log including the ordered sequence of database write operations for execution including the database write operations;
replicating the database write operations included in the operation log including the ordered sequence of database write operations for execution from the primary node to the at least two secondary nodes;
accepting, by the at least two secondary nodes, database read operations from client systems; 
responsive to accepting the database read operations, providing, by the at least two secondary nodes, a result to the client from the copies of the data of the primary database instance hosted by the at least two secondary nodes; 
managing, by the database subsystem, authentication of client systems based on connection strings communicated from the client systems connecting to an instance of the database stored in the at least one replica set and accepting database operations including write and read commands from client systems connected to the database;
communicating, by the database subsystem, a result to the client from the database stored in the at least one replica set responsive to the client communicated database operations;
communicating, by a monitoring component executed on the at least one cloud based resource, performance metrics for cloud resource utilization by the database subsystem to a central management server;
communicating, by the monitoring component, performance metrics for database operation, the performance metrics for database operation being determined in part based on the operation log including the ordered sequence of database write operations for execution including the database write operations, from the primary node; and 
accepting, by the database subsystem, optimization information from the central management server based on analysis of the performance metrics for cloud resource utilization and the performance metrics for database operation by the central management server, including at least analysis of replication of the write operations from the operation log including the ordered sequence of database write operations for execution,
accepting, by the database subsystem, optimization information from the central management server based on analysis of whether a measured rate of replication of the write operations, from the operation log including the ordered sequence of database write operations for execution, meets a threshold rate.


Claim 26: (Canceled) 


                                        Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Anand Prahlad et al. (US 2010/0333116 A1) discloses the system has a media agent component with a network agent to establish and manage a network connection between a media agent and a target cloud storage site. A cloud storage submodule converts received file system commands to store a copy of data blocks from an original data set into specific calls specified by an application programming interface utilized by the target cloud storage site, and transfers some of the contents of a local cache over the network connection for storage at the target cloud storage site.

Prior art reference Vishal Singh Batra et al. (US 2007/0203944 A1) discloses the method involves implementing a data virtualization layer at a set of nodes to abstract set of database instances from a web service application. An entity bean having read and write operations of a master entity bean addressing an instance of a master database, is created. Another entity bean having only the read operations of the master entity bean is created. A request is routed to either the master entity bean or one of the entity beans depending on the requested operation to access the respective database instance.

Prior art reference Ronald S. Karr et al. (US 7657578 B1) discloses the system has a volume server configured to aggregate storage in a set of one or more physical block devices into one or more logical volumes including a mirrored volume, and to make the one or more logical volumes accessible to one or more volume clients. A replication manager is configured to remove one of mirrors from the mirrored volume such that data updates to the mirrored volume are not stored to the removed mirror, and to synchronize contents of the mirror to another logical volume at another set of one or more physical block devices.

Prior art reference Massoud Alibakhsh et al. (US 8103906 B1) discloses the method involves obtaining client-server information. The computing resources are partitioned from a cloud computing environment. An operating system is installed corresponding to a client-server system, software application and relevant data on virtual machine. The cloud resource usage and load balancing are monitored. The users are allowed to login, access and utilize virtual machines via a private network connection. A client-server is restored by disassembling virtual machine and replicating client-server data through private network connection.


A further search was conducted for the claims in the instant application, the
closest prior art of record found were as below:

Prior art reference Gilpin; Joseph Milton et al. (US 2009/0172322 A1) discloses the medium has a set of instructions for receiving data from a group of backup data sources on client computer systems. The data is written from the group of backup data sources to a target storage device. Two rates at which the data is written from the backup data sources to the device are calculated. Two additional backup data sources are added to the backup data sources in response to determining that one of the rates is faster than the other rate. Data from different backup data sources are multiplexed to the device.

Prior art reference Fries; Robert M. et al. (US 7778959 B2) discloses the method involves identifying one or more write operations in one or more protected volumes at a file server. A data write rate is identified for one or more protected volumes over a time frame. The volume allocation information is determined for the storage volume over the time frame based on the identified data write rate of one or more protected volumes. The determined volume allocation information is provided to a data protection manager server.

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “accepting, by the database subsystem, optimization information from the central management server based on analysis of the performance metrics for cloud resource utilization and the performance metrics for database operation by the central management server, including at least analysis of replication of the write operations from the operation log including the ordered sequence of database write operations for execution, accepting, by the database subsystem, optimization information from the central management server based on analysis of whether a measured rate of replication of the write operations, from the operation log including the ordered sequence of database write operations for execution, meets a threshold rate” as recited in independent claims 1 and 13. The preceding limitations, when combined with the rest of the claim limitations recited in claims 1 and 13, result in a combination of elements that is both novel and unobvious over the prior art of record.	
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2169                                                                                                                                                                                                        7/12/2022

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169